DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species 2 in the reply filed on 07/08/2022 is acknowledged.
Claims 1-5 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.
Claims 6-16 and 18-20 remain pending in the application for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the primary sensor package having the primary sensor package temperature sensing element and the primary sensor package heating element, and the secondary sensor package having the secondary sensor package temperature sensing element and the secondary sensor package heating element, the heating system comprising the first and second sensor package heating element (as present in claims 15-16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dooley et al. (US 20170138023; hereinafter “Dooley”).
Regarding claim 6, Dooley teaches a fluid leak detection ([0049]) and freeze prevention system (108/112; [0023, 0040-0041]), comprising: a heating system (108, 110, 112, and piping where pump 108 is located; Figure 1) thermally coupled (108, 110, 112, and piping where pump 108 is located are thermally coupled to the piping 122; See Figure 1) to a fluid conduit system (122; Figure 1) having a fluid (122 contains fluid); and wherein detection of a freeze condition ([0010-0011, 0021-0022, 0037-0038, 0040]) activates said heating system ([0039]) to add heat energy to said fluid ([0023]) in said fluid conduit system (122; Figure 1) to prevent said fluid from freezing (when the heating coil is activated, it will heat up, i.e. add heat energy, to the fluid within the pipe 122 to prevent it from freezing; [0023, 0040-0041]).

Regarding claim 10, Dooley teaches a fluid leak detection ([0049]) and freeze prevention system (108/112; [0023, 0040-0041]), comprising: a heating system (108, 110, 112, and piping where pump 108 is located; Figure 1) thermally coupled (108, 110, 112, and piping where pump 108 is located are thermally coupled to the piping 122; See Figure 1) to a fluid conduit system (122; Figure 1) having a fluid (122 contains fluid); and wherein detection of a freeze condition ([0010-0011, 0021-0022, 0037-0038, 0040]) activates said heating system ([0039]) to add heat energy to said fluid ([0023]) in said fluid conduit system (122; Figure 1) to prevent said fluid from freezing (when the heating coil is activated, it will heat up, i.e. add heat energy, to the fluid within the pipe 122 to prevent it from freezing; [0023, 0040-0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley in view of Trescott et al. (US 20140306828; hereinafter “Trescott”) in further view of Lee (KR 101703283; English machine translation provided by the Examiner) in further view of Meyer (US 4,518,955).
Regarding claim 7, Dooley teaches a sensor package (106; Figure 1) configured to measure a fluid temperature of said fluid ([0018, 0034-0035]) in said fluid conduit system (122; Figure 1); wherein said freeze condition exists ([0009-0011, 0037]) when said fluid temperature of said fluid ([0009-0011 and 0037]) is at a first threshold temperature ([0009-0011 and 0037]).
Dooley teaches the sensor package and the fluid temperature but does not expressly teach the sensor package configured to measure a fluid flow rate, said freeze condition exists when said fluid temperature of said fluid is at or below a second threshold temperature for an elapsed time, said first threshold temperature is lower than said second threshold temperature; and wherein a leak condition exists when said fluid flow rate exceeds a threshold fluid flow rate for an elapsed trip time.
However, Trescott teaches the sensor package (702; Figure 12; [0063]) configured to measure a fluid flow rate ([0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Trescott’s fluid flow rate measurement performed by Dooley’s sensor package in order to determine the fluid flow rate of the fluid through the pipe along with the determination of potential freeze of the fluid, as the temperature and flow of the fluid are related to one another; this is demonstrated in Figure 5 of Dooley.

The combination of Dooley and Trescott teaches the fluid temperature and the flow rate of the fluid but does not expressly teach said freeze condition exists when said temperature is at or below a second threshold temperature for an elapsed time, said first threshold temperature is lower than said second threshold temperature; and wherein a leak condition exists when said fluid flow rate exceeds a threshold fluid flow rate for an elapsed trip time.
However, Lee teaches said freeze condition exists when the temperature is at or below a second threshold temperature (heating is provided when the freeze condition exists; the heat is provided when the temperature is below a second threshold and until the temperature rises to the second temperature, thus being provided for an elapsed time; therefore, the freeze condition exists when the temperature is below a second threshold temperature; [0007-0008, 0013, 0025-0027, 0037]) for an elapsed time ([0007-0008, 0013, 0025-0027, 0037]), said first threshold temperature is lower than said second threshold temperature (the first threshold temperature is lower than the second temperature threshold; [0007-0008, 0013, 0025-0027, 0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Lee’s freeze condition met by Dooley and Trescott’s fluid temperature in order to control and reduce the power consumed by the heater, thus increasing the reliability, efficiency and performance of the system (See Lee [0026 and 0058]). 

The combination of Dooley, Trescott and Lee teach the fluid flow rate of the fluid but does not expressly teach wherein a leak condition exists when said fluid flow rate exceeds a threshold fluid flow rate for an elapsed trip time.
However, Meyer teaches wherein a leak condition exists when said fluid flow rate exceeds a threshold fluid flow rate for an elapsed trip time (Column 2, Lines 28-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Meyer’s leak determination made using Dooley, Trescott and Lee’s fluid flow rate in order to take the necessary steps to prevent or reduce the damage to the piping system and to the surrounding environment; thus increasing the protection of the system and increasing the reliability of the system (See Meyer Column 2, Lines 51-59).


Regarding claim 11, Dooley teaches a primary sensor package (106, 112 and 102; Figure 1) configured to measure a fluid temperature of said fluid ([0018, 0034-0035]) in said fluid conduit system (122; Figure 1); wherein said freeze condition exists ([0009-0011, 0037]) when said primary sensor package fluid temperature ([0009-0011 and 0037]) is at a primary sensor package first threshold temperature ([0009-0011 and 0037]).
Dooley teaches the primary sensor package and the primary sensor package fluid temperature but does not expressly teach the primary sensor package configured to measure a primary sensor package fluid flow rate, said freeze condition exists when said primary sensor package fluid temperature is at or below a primary sensor package second threshold temperature for an elapsed time, said primary sensor package first threshold temperature is lower than said primary sensor package second threshold temperature; and wherein a leak condition exists when said fluid flow rate exceeds a threshold fluid flow rate for an elapsed trip time.
However, Trescott teaches the primary sensor package (702; Figure 12; [0063]) configured to measure a primary sensor package fluid flow rate ([0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Trescott’s fluid flow rate measurement performed by Dooley’s primary sensor package in order to determine the fluid flow rate of the fluid through the pipe along with the determination of potential freeze of the fluid, as the temperature and flow of the fluid are related to one another; this is demonstrated in Figure 5 of Dooley.

The combination of Dooley and Trescott teaches the fluid temperature and the flow rate of the fluid but does not expressly teach said freeze condition exists when said primary sensor package fluid temperature is at or below a primary sensor package second threshold temperature for an elapsed time, said primary sensor package first threshold temperature is lower than said primary sensor package second threshold temperature; and wherein a leak condition exists when said fluid flow rate exceeds a threshold fluid flow rate for an elapsed trip time.
However, Lee teaches said freeze condition exists when said primary sensor package fluid temperature is at or below a primary sensor package second threshold temperature (heating is provided when the freeze condition exists; the heat is provided when the temperature is below a second threshold and until the temperature rises to the second temperature, thus being provided for an elapsed time; therefore, the freeze condition exists when the temperature is below a second threshold temperature; [0007-0008, 0013, 0025-0027, 0037]) for an elapsed time ([0007-0008, 0013, 0025-0027, 0037]), said primary sensor package first threshold temperature is lower than said primary sensor package second threshold temperature; and wherein a leak condition exists when said fluid flow rate exceeds a threshold fluid flow rate for an elapsed trip time (the first threshold temperature is lower than the second temperature threshold; [0007-0008, 0013, 0025-0027, 0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Lee’s freeze condition met by Dooley and Trescott’s fluid temperature in order to control and reduce the power consumed by the heater, thus increasing the reliability, efficiency and performance of the system (See Lee [0026 and 0058]). 

The combination of Dooley, Trescott and Lee teach the fluid flow rate of the fluid but does not expressly teach wherein a leak condition exists when said fluid flow rate exceeds a threshold fluid flow rate for an elapsed trip time.
However, Meyer teaches wherein a leak condition exists when said fluid flow rate exceeds a threshold fluid flow rate for an elapsed trip time (Column 2, Lines 28-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Meyer’s leak determination made using Dooley, Trescott and Lee’s fluid flow rate in order to take the necessary steps to prevent or reduce the damage to the piping system and to the surrounding environment; thus increasing the protection of the system and increasing the reliability of the system (See Meyer Column 2, Lines 51-59).

Regarding claim 12, Dooley teaches an external environment temperature sensor (114; Figure 1) configured to measure an outdoor temperature ([0011, 0015, 0018]) of said structure (120; Figure 1) housing said fluid conduit system (122; Figure 1); andSer. No. 16/554,491 Page 4wherein said freeze condition exists ([0011, 0017, 0021, 0024]) when said outdoor temperature is at a first threshold temperature ([0011, 0017, 0021, 0024]).
The combination of Dooley, Trescott, Lee and Meyer teaches said outdoor temperature but does not expressly teach said freeze condition exists when said outdoor temperature is at or below an external environment temperature sensor second threshold temperature for an elapsed time, said external environment temperature sensor first threshold temperature is lower than said external environment temperature sensor second threshold temperature.
However, Lee teaches that is known in the art that said freeze condition exists when said temperature is at or below a second threshold temperature (heating is provided when the freeze condition exists; the heat is provided when the temperature is below a second threshold and until the temperature rises to the second temperature, thus being provided for an elapsed time; therefore, the freeze condition exists when the temperature is below a second threshold temperature; [0007-0008, 0013, 0025-0027, 0037]) for an elapsed time ([0007-0008, 0013, 0025-0027, 0037]), said first threshold temperature is lower than said second threshold temperature (the first threshold temperature is lower than the second temperature threshold; [0007-0008, 0013, 0025-0027, 0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Lee’s freeze condition met by Dooley, Trescott, Lee and Meyer’s outdoor temperature in order to control and reduce the power consumed by the heater, thus increasing the reliability, efficiency and performance of the system (See Lee [0026 and 0058]). 

Regarding claim 13, Dooley teaches a local environment temperature sensor (106; Figure 1) configured to measure an indoor temperature (temperature sensor 106 measures the temperature of the pipe and thus the temperature of the fluid within the pipe, the pipe being located indoor of the structure 102; therefore, the temperature sensor 106 measures an indoor temperature of the structure 102; See Figure 1; [0018, 0034-0035]) of said structure (102; Figure 1) housing said fluid conduit system (122; Figure 1); and wherein said freeze condition exists ([0009-0011, 0037]) when said indoor temperature ([0009-0011, 0037]) is at a local environment temperature sensor first threshold temperature ([0009-0011, 0037]).
Dooley teaches the indoor temperature but does not expressly teach wherein said freeze condition exists when said indoor temperature is at a local environment temperature sensor first threshold temperature and said freeze condition Ser. No. 16/554,491Page 6exists when said indoor temperature is at or below a local environment temperature sensor second threshold temperature for an elapsed time, said first threshold temperature is lower than said second threshold temperature.
However, Lee teaches that is known in the art that said freeze condition exists when said temperature is at or below a second threshold temperature (heating is provided when the freeze condition exists; the heat is provided when the temperature is below a second threshold and until the temperature rises to the second temperature, thus being provided for an elapsed time; therefore, the freeze condition exists when the temperature is below a second threshold temperature; [0007-0008, 0013, 0025-0027, 0037]) for an elapsed time ([0007-0008, 0013, 0025-0027, 0037]), said first threshold temperature is lower than said second threshold (the first threshold temperature is lower than the second temperature threshold; [0007-0008, 0013, 0025-0027, 0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Lee’s freeze condition met by Dooley, Trescott, Lee and Meyer’s indoor temperature in order to control and reduce the power consumed by the heater, thus increasing the reliability, efficiency and performance of the system (See Lee [0026 and 0058]). 

Regarding claim 14, the combination of Dooley, Trescott, Lee and Meyer teaches the said fluid in said fluid conduit system but does not expressly teach a secondary sensor package configured to measure a secondary sensor package fluid flow rate and a secondary sensor package fluid temperature of said fluid in said fluid conduit system; and wherein said freeze condition exists when said secondary sensor package fluid temperature is at a secondary sensor package first threshold temperature and said freeze condition exists when said secondary sensor package fluid temperature is at or below a secondary sensor package threshold temperature for an elapsed time, said secondary sensor package first threshold temperature is lower than said secondary sensor package second threshold temperature.
However, Trescott further teaches a secondary sensor package (706; Figure 12) configured to measure a secondary sensor package fluid flow rate ([0063]) and a secondary sensor package fluid temperature ([0063]) of said fluid in said fluid conduit system ([0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Trescott’s secondary sensor package measuring a secondary sensor package fluid flow rate and secondary sensor package fluid temperature of Dooley, Trescott, Lee and Meyer’s fluid in said fluid conduit system since it provides freeze monitoring of the fluid conduit system at a second/different location, this increases the reliability of detecting a freezing condition through the fluid conduit system and thus increasing the protection of fluid conduit system.
The combination of Dooley, Trescott, Lee and Meyer’s teaches the secondary  sensor package fluid temperature but does not expressly teach wherein said freeze condition exists when said secondary sensor package fluid temperature is at a secondary sensor package first threshold temperature and said freeze condition exists when said secondary sensor package fluid temperature is at or below a secondary sensor package threshold temperature for an elapsed time, said secondary sensor package first threshold temperature is lower than said secondary sensor package second threshold temperature.

However, Lee teaches that is known in the art that said freezing condition exists when said temperature is at a first threshold temperature and said freeze condition exists when said temperature is at or below a second threshold temperature (heating is provided when the freeze condition exists; the heat is provided when the temperature is below a second threshold and until the temperature rises to the second temperature, thus being provided for an elapsed time; therefore, the freeze condition exists when the temperature is below a second threshold temperature; [0007-0008, 0013, 0025-0027, 0037]) for an elapsed time ([0007-0008, 0013, 0025-0027, 0037]), said first threshold temperature is lower than said second threshold (the first threshold temperature is lower than the second temperature threshold; [0007-0008, 0013, 0025-0027, 0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Lee’s freeze condition met by Dooley, Trescott, Lee and Meyer’s secondary sensor package fluid temperature in order to control and reduce the power consumed by the heater, thus increasing the reliability, efficiency and performance of the system (See Lee [0026 and 0058]). 

Regarding claim 15, Dooley teaches wherein said primary sensor package (106, 112 and 102; Figure 1) comprises a primary sensor package temperature sensing element (106; Figure 1; [0015]) and a primary sensor package heating element (112; Figure 1), and wherein said heating system (108, 110, 112, and piping where pump 108 is located; Figure 1) comprises said primary sensor package heating element (112; Figure 1).


Regarding claim 18, Dooley teaches wherein said heating system (108, 110, 112, and piping where pump 108 is located; Figure 1) comprises: a heated recirculation circuit (108, 110, 112, and piping where pump 108 is located; Figure 1) configured to heat and circulate said fluid within said fluid conduit system (element 112 heats the fluid and pump 108 circulate the fluid within the piping 122; [0020, 0023, 0043]).

Regarding claim 19, Dooley teaches wherein said heated recirculation circuit (108, 110, 112, and piping where pump 108 is located; Figure 1) comprises: an exhaust solenoid (110 located near the fluid outlet and is controlled by the controller 102; therefore, the valve 110 is a solenoid valve; See Figures 1-2; [0015, 0031]) in fluid communication with said fluid conduit system (the valve 110 is in fluid communication with piping 122) near a termination point (fluid outlet 128; Figure 1) of said fluid conduit system (122; Figure 1); a return solenoid (valve 110 located near the input fluid flow 124 is controlled by the controller 102; therefore, the valve 110 is a solenoid valve; See Figures 1-2; [0015, 0031]) in fluid communication with said fluid conduit system (the valve 110 is in fluid communication with piping 122) near an inlet point (See Figure 1) of said fluid conduit system (122; See Figure 1); a recirculation conduit (piping that has pump 108 and that is connected between the valves 110; Figure 1) between said exhaust solenoid (valve 110 near the fluid outlet 128; Figure 1) and said return solenoid (valve 110 near the input fluid flow 124; Figure 1), said recirculation conduit (piping that has pump 108 and that is connected between the valves 110; Figure 1) is in fluid communication with said fluid conduit system (piping that has pump 108 and that is connected between the valves 110 is in fluid communication with piping 122; Figure 1); a heating element (112; Figure 1) thermally coupled to said recirculation conduit (Figure 1 demonstrates that the freezing prevention device 112 is thermally coupled to the piping where 108 is located and between the valves 110 through the fluid flowing through the piping system and the pipes itself; See Figure 1); and a recirculation pump (108; Figure 1) in fluid communication with said recirculation conduit and said fluid conduit system (the pump 108 is in fluid communication with the pipe located between the valves 110 and the pipe 122; See Figure 1).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley in view of Lee.
Regarding claim 8, Dooley teaches an external environment temperature sensor (114; Figure 1) configured to measure an outdoor temperature ([0011, 0015, 0018]) of a structure (120; Figure 1) housing said fluid conduit system (122; Figure 1); andSer. No. 16/554,491 Page 4wherein said freeze condition exists ([0011, 0017, 0021, 0024]) when said outdoor temperature is at a first threshold temperature ([0011, 0017, 0021, 0024]).
Dooley teaches the said outdoor temperature but does not expressly teach said freeze condition exists when said outdoor temperature is at or below a second threshold temperature for an elapsed time, said first threshold temperature is lower than said second threshold temperature.
However, Lee teaches said freeze condition exists when said temperature is at or below a second threshold temperature (heating is provided when the freeze condition exists; the heat is provided when the temperature is below a second threshold and until the temperature rises to the second temperature, thus being provided for an elapsed time; therefore, the freeze condition exists when the temperature is below a second threshold temperature; [0007-0008, 0013, 0025-0027, 0037]) for an elapsed time ([0007-0008, 0013, 0025-0027, 0037]), said first threshold temperature is lower than said second threshold temperature (the first threshold temperature is lower than the second temperature threshold; [0007-0008, 0013, 0025-0027, 0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Lee’s freeze condition met by Dooley’s outdoor temperature in order to control and reduce the power consumed by the heater, thus increasing the reliability, efficiency and performance of the system (See Lee [0026 and 0058]). 

Regarding claim 9, Dooley teaches a local environment temperature sensor (106; Figure 1) configured to measure an indoor temperature (temperature sensor 106 measures the temperature of the pipe and thus the temperature of the fluid within the pipe, the pipe being located indoor of the structure 102; therefore, the temperature sensor 106 measures an indoor temperature of the structure 102; See Figure 1; [0018, 0034-0035]) of a structure (102; Figure 1) housing said fluid conduit system (122; Figure 1); and wherein said freeze condition exists ([0009-0011, 0037]) when said indoor temperature ([0009-0011, 0037]) is at a first threshold temperature ([0009-0011, 0037]).
Dooley teaches the indoor temperature but does not expressly teach said freeze condition exists when said indoor temperature is at or below a second threshold temperature for an elapsed time, said first threshold temperature is lower than said second threshold temperature.
However, Lee teaches said freeze condition exists when said temperature is at or below a second threshold temperature (heating is provided when the freeze condition exists; the heat is provided when the temperature is below a second threshold and until the temperature rises to the second temperature, thus being provided for an elapsed time; therefore, the freeze condition exists when the temperature is below a second threshold temperature; [0007-0008, 0013, 0025-0027, 0037]) for an elapsed time ([0007-0008, 0013, 0025-0027, 0037]), said first threshold temperature is lower than said second threshold (the first threshold temperature is lower than the second temperature threshold; [0007-0008, 0013, 0025-0027, 0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Lee’s freeze condition met by Dooley’s indoor temperature in order to control and reduce the power consumed by the heater, thus increasing the reliability, efficiency and performance of the system (See Lee [0026 and 0058]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dooley in view of Meyer.
Regarding claim 20, Dooley teaches said fluid but does not expressly teach a fluid leak detector comprising a probe and a controller, said controller is configured to monitor a fluid flow rate of said fluid and increasing a timeout counter when the fluid flow rate is above a trip level fluid flow rate and resetting the timeout counter to zero when the fluid flow rate is below the trip level fluid flow rate, wherein a leak is detected when the timeout counter exceeds a timeout value.
However, Meyer teaches a fluid leak detector (14 and 15; Figure 1; Column 5, Lines 41-46) comprising a probe (14) and a controller (15), said controller (15) is configured to monitor a fluid flow rate of said fluid (Column 2, Lines 28-35) and increasing a timeout counter (Column 2, Lines 28-35) when the fluid flow rate (Column 2, Lines 28-35) is above a trip level fluid flow rate (Column 2, Lines 28-35) and resetting the timeout counter to zero when the fluid flow rate is below the trip level fluid flow rate (the monitoring of time, i.e. continuous period of time, is performed when the fluid flow rate exceeds the predetermined value; therefore, the timeout counter would be reset when the fluid flow rate is below the predetermined value, i.e. trip level fluid flow rate; Column 2, Lines 28-35), wherein a leak is detected when the timeout counter exceeds a timeout value (Column 2, Lines 28-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Meyer’s fluid leak detector monitoring Dooley’s fluid flow rate in order to take the necessary steps to prevent or reduce the damage to the piping system and to the surrounding environment; thus increasing the protection of the system and increasing the reliability of the system (See Meyer Column 2, Lines 51-59).




Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 16, the specific limitations of " wherein said secondary sensor package comprises a secondary sensor package temperature sensing element and a secondary sensor package heating element, and wherein said heating system further comprises said secondary sensor package heating element" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856